Name: 85/17/EEC: Commission Decision of 19 December 1984 repealing Decision 78/152/EEC of 22 December 1977 (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  economic policy;  Europe
 Date Published: 1985-01-10

 Avis juridique important|31985D001785/17/EEC: Commission Decision of 19 December 1984 repealing Decision 78/152/EEC of 22 December 1977 (Only the Danish text is authentic) Official Journal L 008 , 10/01/1985 P. 0037 - 0037*****COMMISSION DECISION of 19 December 1984 repealing Decision 78/152/EEC of 22 December 1977 (Only the Danish text is authentic) (85/17/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 108 (3) thereof, Whereas by Decision 78/152/EEC (1) the Commission authorized Denmark to take certain measures under the provisions of Article 108 (3) of the Treaty; whereas that Decision was justified in view of the balance-of-payments situation in Denmark; Whereas the circumstances underlying the adoption of that Decision have changed and there is no longer any justification for authorizing Denmark to apply protective measures, HAS ADOPTED THIS DECISION: Article 1 Decision 78/152/EEC is hereby repealed. Article 2 This Decision is addressed to Denmark. Done at Brussels, 19 December 1984. For the Commission The President Gaston THORN (1) OJ No L 45, 16. 2. 1978, p. 28.